Name: 95/462/EC: Council Decision of 30 October 1995 appointing a member and two alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1995-11-09

 Avis juridique important|31995D046295/462/EC: Council Decision of 30 October 1995 appointing a member and two alternate members of the Committee of the Regions Official Journal L 267 , 09/11/1995 P. 0040 - 0040COUNCIL DECISION of 30 October 1995 appointing a member and two alternate members of the Committee of the Regions (95/462/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat as a member of the Committee has become vacant following the resignation of Mr Juan Hormaechea CazÃ ³n, notified to the Council on 10 October 1995; Whereas two seats as alternate members of the Committee have become vacant following the resignation of Mr JosÃ © RamÃ ³n RuÃ ­z MartÃ ­nez and Mr RamÃ ³n Ropero Mancera, notified to the Council on 10 October 1998, Having regard to the proposal from the Spanish Government, HAS DECIDED AS FOLLOWS: Sole Article Mr JoaquÃ ­n MartÃ ­nez Sieso is hereby appointed a member of the Committee of the Regions in place of Mr Juan Hormaechea CazÃ ³n for the remainder of the latter's term of office, which runs until 25 January 1996. Mr Emilio Del Valle RodrÃ ­guez is hereby appointed an alternate member of the Committee of the Regions in place of Mr JosÃ © RamÃ ³n RuÃ ­z MartÃ ­nez for the remainder of the latter's term of office, which runs until 25 January 1998. Mr Ignacio SÃ ¡nchez Amor is hereby appointed an alternate member of the Committee of the Regions in place of Mr RamÃ ³n Ropero Mancera for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Luxembourg, 30 October 1995. For the Council The President J. SAAVEDRA ACEVEDO